Case 3:19-cr-30121-RAL Document 70 Filed 12/11/20 Page 1 of 10 PageID #: 230




                              UNITED STATES DISTRICT COURT


                                 DISTRICT OF SOUTH DAKOTA


                                       CENTRAL DIVISION




  UNITED STATES OF AMERICA,                                        3:19-CR-30121-RAL


                         Plaintiff,

                                                          OPINION AND ORDER ADOPTING
         vs.                                             REPORT AND RECOMMENDATION
                                                       AND DENYING MOTION TO SUPPRESS
 PHILLIP LITTLE HOOP,

                         Defendant.




        A federal grand jury indicted Phillip Little Hoop (Little Hoop)for one count of aggravated

 sexual abuse of a child in violation of 18 U.S.C. §§ 1153, 2241(c), and 2246(2) and one count of

 felony offense against a minor while required to register as a sex offender in violation of 18 U.S.C.

 § 2260A. Doc. 60. Little Hoop moved to suppress from use at trial statements he made in a post-

 arrest interview, arguing that law enforcement violated Miranda v. Arizona. 384 U.S. 436(1966),

 and the Fifth Amendment. Doc. 51. Magistrate Judge Mark A. Moreno held a suppression hearing

 during which he received 12 exhibits into evidence and heard testimony from the interviewing

 officers, FBI Special Agent Kent Brown and Rosebud Sioux Tribe Law Enforcement Services

(RSTLES) Special Agent Frank Iron Heart, Jr. Docs. 62, 63. Thereafter, Judge Moreno issued a

 Report and Recommendation recommending that the motion to suppress be denied. Doc.65. Little

 Hoop has filed an objection to that Report and Recommendation. Doc. 68.

        This Court reviews a report and recommendation under 28 U.S.C. § 636(b)(1), which

 provides in relevant part that "[a]judge of the [district] court shall make a de novo determination


                                                  1
Case 3:19-cr-30121-RAL Document 70 Filed 12/11/20 Page 2 of 10 PageID #: 231




 of those portions of the report or specified proposed findings or recommendations to which

 objection is made." However,"[i]n the absence of an objection, the district court is not required

 'to give any more consideration to the magistrate's report than the court considers appropriate.'"

 United States v. Murillo-Figueroa. 862 F. Supp. 2d 863, 866(N.D. Iowa 2012)(quoting Thomas

 V. Am.474 U.S. 140, 150 (1985)). Having conducted a de novo review of those portions of the

 Report and Recommendation to which Little Hoop objects, this Court adopts the Report and

 Recommendation.                                                     ^


    I.      Facts Relevant to Objection to Report and Recommendation

         On August 25, 2019, RSTLES officers responded to a call for assistance at the powwow

 grounds located in Rosebud, South Dakota. Ex. 1. Upon arrival, Gwen Left Hand Bull(Left Hand

 BuU)reported to the officers that she observed Little Hoop sucking on her 6-year-old son's penis

 inside a security tent at the powwow grounds. Ex. 1; Mot. Hr'g Tr. at 9. After speaking with Left

 Hand Bull, the officers found Little Hoop, arrested him for public intoxication, and transported

 him to the Rosebud Sioux Tribe Adult Correctional Facility. Ex. 1. At the time of booking. Little

 Hoop's blood alcohol content was .250. Mot. Hr'g Tr. at 11. As such, law enforcement concluded

 he was too intoxicated to be interviewed about the allegations that evening. Mot. Hr'g Tr. at 11.

         The next day at approximately 11:00 a.m.. Agent Brown and Agent Iron Heart interviewed

 Little Hoop at the Rosebud Sioux Tribe Adult Correctional Facility. Mot. Hr'g Tr. at 12-13. At

 the outset. Agent Brown advised Little Hoop of his Miranda rights, both orally and in writing. Ex.

 4; Ex. 10 at 1-2; Mot. Hr'g Tr. at 15. Right afterward. Agent Brown, Agent Iron Heart, and Little

 Hoop engaged in conversation, which included Agent Brown offering to go over Little Hoop's

 rights one more time. Little Hoop saying he did nothing wrong, and Agent Brown explaining that

 he wanted to find the truth but could not go any further without Little Hoop's acknowledgment
Case 3:19-cr-30121-RAL Document 70 Filed 12/11/20 Page 3 of 10 PageID #: 232




 and waiver of his rights. Ex. 10 at 3; Ex. II. Little Hoop did not respond to Brown's last remark.

 Ex. 11; Mot. Hr'g Tr. at 50. In fact, no one said anything for roughly 45 seconds. Ex. 11; Mot.

 Hr'g Tr. at 50. Agent Iron Heart finally broke the silence, commenting to Little Hoop that it would

 probably be in his best interest to talk,to agents, that if he had a story to tell, now was the time to

 do so, and that Agent Brown was there to help him. Ex. 10 at 4; Ex. 11; Mot. Hr'g Tr. at 50. Little

 Hoop rephed,"I'ma take your word for that" but then disclosed that the first time he met an FBI

 agent, "they put me away for 14 years." Ex. 10 at 4; Ex. 11; Mot. Hr'g Tr. at 51. Reiterating

 beforehand that he did not do anything wrong. Little Hoop signed the waiver portion ofthe advice

 of rights form and submitted to questioning without a lawyer present. Ex. 4; Mot. Hr'g Tr. at 16,

 51.


            During the interview. Agent Brown asked Little Hoop if he had been drinking the day

 before. Ex. 10 at 15; Ex. 11. Little Hoop eonfirmed that he had been drinking that day at the

 powwow. Ex. 10 at 16; Ex. 11. He explained that he was "hanging over" and "shaky" that day, so

 as a cure of sorts. Little Hoop was drinking watered down vodka. Ex. 10 at 15-16; Ex. 11. When

 asked to rate his level of intoxication on a scale fi-om one to ten, Little Hoop rated it a three. Ex.

 10 at 16; Ex. 11.

            Throughout the majority of the interview. Little Hoop maintained that he did nothing

 inappropriate to the minor boy. Ex. 11. However, at the end of the interview he did break down,

 tearfully declaring that he was sorry if anything occurred. Ex. 11. The interview ended after Agent

 Brown had exhausted all of his questions. Ex. 11. At no point did Little Hoop request an attorney

 or express to the officers that he did not want to speak with them. Ex. 11; Mot. Hr'g Tr. at 23. In

 total the interview lasted approximately 90 minutes. Ex. 11; Mot. Hr'g Tr. at 23.

       n.      Discussion
Case 3:19-cr-30121-RAL Document 70 Filed 12/11/20 Page 4 of 10 PageID #: 233




     A. Invocation of Right to Remain Silent

        First, Little Hoop objects to Judge Moreno's finding that Little Hoop did not adequately

 invoke his right to remain sUent. To protect suspects against the "inherently compelling pressures"

 of custodial interrogation, the Supreme Court of the United States has held that the accused "must

 be adequately and effectively apprised of his rights," including the right to remain silent. Miranda.

 384 U.S. at 467-68. If the accused invokes his rights, "the exercise of those rights must be fiiUy

 honored" and "the interrogation must cease." Id at 467, 474. To effectively invoke the right to

 remain silent, the accused must do so "unambiguously." Berghuis v. Thompkins. 560 U.S. 370,

 381 (2010). As the Eighth Circuit has stated, "[t]o adequately invoke [the right to remain silent]

 and effectively cut offquestioning,a suspect must indicate a clear, consistent expression ofa desire

 to remain silent." United States v. Adams. 820 F.3d 317, 323 (8th Cir. 2016)(cleaned up and

 citation omitted). On the other hand,an invocation ofthe right to remain sUent that is "ambiguous

 or equivocal" is no invocation at all. Berghuis. 560 U.S. at 381-82.

        The Supreme Court has corisidered whether merely remaining silent is sufficient to invoke

 the right. In Berghuis. the defendant was essentially silent for two hours and 45 minutes after he

 was advised of his rights. 560 U.S. at 376. The defendant argued that his silence constituted an

 invocation of the right to remain silent. However, the Supreme Court disagreed and even

 characterized his argument as "impersuasive." Id at 381. The Supreme Court noted that the

 defendant could have told law enforcement he wanted to remain silent or that he did not want to

 speak with them, and either ofthose "simple, unambiguous statements," would have invoked "the

 right to cut off questioning." Id at 382 (cleaned up and citation omitted). However, because the

 defendant did neither, he did not invoke his right to remain silent. Id
Case 3:19-cr-30121-RAL Document 70 Filed 12/11/20 Page 5 of 10 PageID #: 234




        Little Hoop nevertheless contends that he invoked his right to remain silent. Doc. 68 at 3-

 4. Although Little Hoop never stated that he was invoking his right to remain silent or told the

 officers he did not want to talk to them, Mot. Hr'g Tr. at 23, Little Hoop emphasizes that he was

 silent for 45 seconds, claiming that silence itself must be a way to invoke that right, Doc. 68 at 4.

 However, Little Hoop cites no authority that supports that proposition, and Berghuis makes clear

 that silence alone is insufficient to invoke unambiguously the right to remain silent. Little Hoop

 also argues that Agent Iron Heart should have inquired into Little Hoop's silence, but Berghuis

 foreclosed this argument as well. In Berghuis. the Supreme Court determined that even when a

 suspect says almost nothing at all for over two hours, law enforcement is neither required to end

 the interrogation nor ask elarifying questions. 560 U.S. at 381. Despite Little Hoop's 45 seconds

 ofsilence. Agent Iron Heart was not required to inquire what Little Hoop's silence meant. In short.

 Judge Moreno properly foimd that Little Hoop did not invoke his right to remain silent.        ^

    B. Waiver


        Next, Little Hoop objects to Judge Moreno's finding that Little Hoop waived his right to

 remain silent. Even if the accused has not invoked his right to remain silent, his statement during

 a custodial interrogation is nonetheless inadmissible at trial unless "the prosecution can estabhsh

 that the accused 'in fact knowingly and voluntarily waived Miranda rights' when making the

 statement." Idi at 382(eleaned up)(quoting North Carolina v. Butler. 441 U.S. 369, 373 (1979)).

 Thus, whether a defendant waives his Miranda rights involves two inquiries. First, the waiver must

 be "voluntary in the sense that it was the product of a free and dehberate choice rather than

 intimidation, coercion, or deception." United States v. Jones. 23 F.3d 1307, 1313 (8th Cir. 1994)

 (quoting Moran v. Burbine.475 U.S. 412,421 (1986)). Second,the waiver must have been"made

 with a full awareness of both the nature of the right being abandoned and the consequences of the
Case 3:19-cr-30121-RAL Document 70 Filed 12/11/20 Page 6 of 10 PageID #: 235




 decision to abandon it." Id,(quoting Moranu 475 U.S. at 421). In sum, a court may conclude that

 a defendant has waived his Miranda rights "[ojnly ifthe 'totality ofthe circumstances surrounding

 the interrogation' reveals both an uncoerced choice and the requisite level of comprehension." Id.

 (quoting Moran.475 U.S. at 421). Examination ofthe totality ofcircumstances includes, but is not

 Limited to, such considerations as the "background, experience, and conduct" ofthe defendant. Id.

 (cleaned up and citation omitted).

        Little Hoop argues that he did not execute a vahd waiver of his Miranda rights for two

 reasons. First, he argues that his waiver was invalid because he was suffering from "alcohol

 withdrawal symptoms." Doc. 68 at 4—5. While "[a]lcohol use is a factor in determining whether a

 Miranda waiver was vahd," United States v. Allman. No. CR 12-30056-RAL,2012 WL 3190780,

 at *5 (D.S.D. Aug. 3, 2012), intoxication by itself does not automatically render a statement

 involimtary. United States v. Gaddv. 532 F.3d 783, 788(8th Cir. 2008). Rather, the test is whether

 the defendant's substance use caused the defendant's will to be overborne. Gaddv. 532 F.3d at


 788. The Eighth Circuit has fourid waivers to be vahd even when the defendants were under the
                                   \



 influence so long as the defendants appeared sober and as though they understood their rights. See

 United States v. Contreras. 372 F.3d 974, 977-978 (8th Cir. 2004)(upholding the district court's

 finding of waiver when defendant had used methamphetamine the evening prior and marijuana the

 day of); United States v. Casal. 915 F.2d 1225,1229(8th Cir. 1990)(upholding the district court's

 finding of waiver where defendant had not slept for five days and was under the influence of

 methamphetamine).

        Here, Little Hoop had consumed alcohol the day before the interview; however,he was not

 under the mfluence at the time of the interview. Mot. Hr'g Tr. at 13, 18-19. Indeed, law

 enforcement had arrested Little Hoop the prior evening and chose not to interrogate him then due
Case 3:19-cr-30121-RAL Document 70 Filed 12/11/20 Page 7 of 10 PageID #: 236




 to his mtoxication. Mot. Hr'g Tr. at 11-12. Instead, law enforcement held Little Hoop overnight

 and into the next day, interviewing him approximately 18 hours after he had been brought into

 custody. Ex. 12; Mot. Hr'g Tr. at 12-13. Further,there was nothing during the mterview that would

 indicate to law enforcement that he was intoxicated or suffering alcohol withdrawal symptoms.

 Mot. Hr'g Tr. at 13, 23-24,40, 44-45. On the contrary. Agent Brown testified that it appeared as

 though Little Hoop was able to speak inteUigently with law enforcement and answer their

 questions. Mot. Hr'g Tr. at 13, 40.

        Second, Little Hoop contends his statement was involimtary because Agent Iron Heart

 made Little Hoop a "false promise." Doc. 68 at 3. The Eighth Circuit, however, has noted that the

 "statement to an accused that telling the truth 'would be better for him' does not constitute an

 implied or express promise of leniency for the purpose of rendering his confession involuntary."
 Simmons v. Bowersox. 235 F.3d 1124, 1133 (8th Cir. 2001). What is more, even if law

 enforcement does make an express or imphed promise to the accused,it does not necessarily follow

 that any subsequent statements by the accused are involimtary. Id ("Although a promise made by

 law enforcement is a relevant consideration in assessing poUce conduct, it is only one circumstance

 to be considered and does not render a confession involuntary per se."). Indeed,"[n]umerous cases

 have held that questioning tactics such as a raised voice, deception, or a sympathetic attitude on

 the part of the interrogator will not render a confession involuntary unless the overall impact of

 the interrogation caused the defendant's will to be overborne." United States v. Sanchez.614 F.3d

 876, 884(8th Cir. 2010)(citation omitted).

        Here, before Little Hoop signed the advice of rights form. Agent Iron Heart told Little

 Hoop that Agent Brown was there to help him, to which Little Hoop responded,"I'ma take your

 word for that." Mot. Hr'g Tr. at 50-51. Little Hoop characterizes Agent Iron Heart's statement as
Case 3:19-cr-30121-RAL Document 70 Filed 12/11/20 Page 8 of 10 PageID #: 237




 a "false promise" on which he relied in waiving his Miranda rights. He contends that this promise,

 coupled with Little Hoop's substance use, caused Little Hoop's will to be overborne such that his

 waiver ofrights was involuntary. But regardless ofwhether this Court construes AgentIron Heart's

 statement as a promise, as Judge Moreno aptly pointed out. Doe. 65 at 13, Agent Iron Heart's

 statement had httle effect on Little Hoop, who maintained throughout the interview that he had

 done nothing inappropriate to the minor boy, Ex. 11.

        Moreover, the totahty of circiunstances, including Little Hoop's background, experience,

 and conduct, reveal that Little Hoop comprehended his Miranda rights and made the uncoerced

 decision to waive them. Little Hoop is a 37-year-old high school graduate. Doc. 13. He is no

 stranger to criminal investigations, one of which resulted in a 14-year federal custody sentence.

 Exs. 7, 8, 9; Mot. Hr'g Tr. at 24-26, 52. Little Hoop confirmed that he knew of his Miranda rights

 before his interaction with Agent Brown and Agent Iron Heart. Ex. 10 at 1; Mot. Hr'g Tr. at 15,

 24. After Agent Brown explained Little Hoop's rights in both writing and orally. Little Hoop

 waived his rights in writing and spoke with law enforcement until Agent Brown exhausted all of

 his questions, totaling roughly 91 minutes. Exs. 3,4. Agent Brown described Little Hoop as"calm"

 and "relaxed" during the interview, and Judge Moreno found both officers credible. Mot. Hr'g Tr.

 at 24, 40; Doc. 65 at 7. Altogether, Little Hoop's background, experience, and conduct suggest

 that his rights were waived voluntarily. For these reasons as well as others included in the Report

 and Recommendation, Judge Moreno properly found that Little Hoop waived his Miranda rights.

    C. Voluntariness


        Finally, Little Hoop objects to Judge Moreno's finding that his statements were vpluntary.

 The considerations for determining whether a statement is voluntary are much the same as the

 considerations for deterrnining whether a waiver is valid. A statement is made voluntarily when it



                                                 8
Case 3:19-cr-30121-RAL Document 70 Filed 12/11/20 Page 9 of 10 PageID #: 238




 is "the product ofa rational intellect and a free will." Mincev v. Arizona.437 U.S. 385,398(1978)

 (cleaned up and citation omitted). On the other hand, a "statement is involuntary when it was

 extracted by threats, violence, or express or implied promises sufficient to overbear the defendant's

 will and critically impair his capacity for self-detennination." United States v. Boslau. 632 F.3d

 422, 428 (8th Cir. 2011)(quoting United States v. LeBrun. 363 F.3d 715, 724(8th Cir. 2004)(en

 banc)). To determine whether a statement is voluntary, comts must consider the "totality of

 circumstances" including the "conduct of the officers and the characteristics of the accused."

 Wilson V. Lawrence Cntv.. 260 F.3d 946,952(8th Ch. 2001). For example,the Eighth Circuit has

 considered "among other things, the degree of pohce coercion, the length of the interrogation, its

 location, its continuity, and the defendant's maturity, education, physical condition, and mental

 eondition." Sheets v. Butera. 389 F.3d 772, 779(8th Cir. 2004).

        Little Hoop contends that his statements were made involuntarily for the same reasons he

 argues that his waiver of Miranda rights was invalid. Doc. 68 at 3, 5. Once again, he argues that

 alcohol withdrawal and Agent Iron Heart's actions rendered his statements involuntary. This Court

 disagrees and concludes that Little Hoop's statements were made voluntarily for the same reasons

 that this Court concluded his waiver was vahd. Additionally, neither Agent Brown nor Agent Iron

 Heart engaged in coereion; they did not raise their voices at Little Hoop, intimidate or threaten

 Little Hoop, or brandish their weapons. Ex. 11; Mot. Hr'g Tr. at 13. Little Hoop's wiU was not

 overbome nor were his statements coereed by Agent Brown or Agent Iron Heart. Little Hoop's

 objections to Judge Moreno's Report and Recommendation are overruled,

    in.     Conclusion


        For the foregoing reasons, it is hereby
Case 3:19-cr-30121-RAL Document 70 Filed 12/11/20 Page 10 of 10 PageID #: 239




          ORDERED that Little Hoop's Objection to the Report and Recommendation, Doc. 68, is

  overruled. It is further


         ORDERED that die Report and Recommendation For Disposition of Motion to Suppress

  Statements, Doc.65, is adopted. It is further

         ORDERED that Little Hoop's Motion to Suppress, Doc. 51,is denied.

         DATED this /f* day of December,2020.

                                                  BY THE COURT:




                                                  ROBERTO A.LANGE
                                                  CHIEF JUDGE




                                                   10
